Exhibit 10.4

 

[Ameriprise Logo]

 

AWARD CERTIFICATE

for

{Employee Name}

 

PERFORMANCE SHARE UNIT AWARD

(2011-2013 Performance Period)

 

Award Date:              {award date}

 

Performance Period:  January 1, 2011 through December 31, 2013

 

Award Value (at Award Date):  ${employee amount}

 

Fair Market Value on Award Date:  ${share price}

 

Number of Performance Share Units Awarded (at Target):  {employee shares}

 

Performance Matrix:

 

[As determined per award]

 

TSR Adjustment Matrix:

 

[As determined per award]

 

This Performance Share Unit (“PSU”) Award is subject to the terms and conditions
set forth in this Award Certificate, the Ameriprise Financial 2005 Incentive
Compensation Plan (the “Plan”), the Ameriprise Financial Long-Term Incentive
Award Program Guide (the “Guide”), including the Detrimental Conduct Provisions
attached thereto, and the Ameriprise Financial PSU Supplement (the
“Supplement”). Copies of the Plan, the Guide and the Supplement are available on
Inside. This PSU Award provides for a payment to you in shares of Company common
stock no later than March 15, 2014 of 0% to 200% of the Number of Performance
Share Units Awarded (at Target) set forth above, as adjusted by the performance
of the Company and the application of the Performance Matrix and TSR Adjustment
Matrix above. Shares of Company common stock shall be paid at a rate of one
share of Company common stock for each Performance Share Unit that is earned and
is part of the PSU Payout. The maximum that the TSR Adjustment Matrix can add to
or subtract from the results of the Performance Matrix is 25 percentage points,
and the PSU Payout cannot exceed the maximum of 200% of the Number of
Performance Share Units Awarded (at Target) set forth above.  For the
Performance Matrix, the payout percentage will be interpolated for performance
that falls between the EPS and ROE goals shown above.  The Compensation and
Benefits Committee, in its sole discretion, will determine the payout percentage
that is less than 50% based on an assessment of the performance achieved and
other factors.  For the TSR Adjustment Matrix, the percentage point adjustment
will be interpolated for percentiles between the 25th and 75th percentile.

 

All terms and provisions of the Plan, the Guide and the Supplement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. If any provision of this Award Certificate is in conflict with the
terms of the Plan, the Guide or the Supplement, then the terms of the Plan, the
Guide or the Supplement, as applicable, shall govern. All capitalized terms used
in this Award Certificate and not defined herein shall have the meanings
assigned to them in the Plan, the Guide or the Supplement.

 

This PSU Award may not be assigned, sold, pledged, hypothecated, transferred or
otherwise disposed of in any manner other than as provided in this Award
Certificate, the Plan, the Guide or the Supplement, and subject to any
rules adopted by the Company from time to time.

 

Except as otherwise provided in the Plan, the Guide or the Supplement, this PSU
Award is conditioned on your continuous employment with the Company through the
date of payment. The granting of this PSU Award, or any prior or future award,
is neither a contract nor a guarantee of continued employment; the continuation
of your employment is and always will be at the discretion of the Company. The
granting of this PSU Award is a one-time discretionary act and it does not
impose any obligation on the Company to offer future awards of any amount or
nature. The continuation of the Plan and the grant of future awards is a
voluntary act completely within the discretion of the Company, and the Plan is
subject to termination at any time.

 

--------------------------------------------------------------------------------

 